UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7074


GREGORY MARSHALL,

                Plaintiff – Appellant,

          v.

FRANK BISHOP, Warden; LT. RODNEY LIKIN, Housing Unit
Manager; MICHAEL P. THOMAS, Chief of Security; BARBARA
NEWLON, Agency Contract Operation Manger,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:12-cv-00985-RWT)


Submitted:   November 13, 2012             Decided:   November 28, 2012


Before KING, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory    Marshall        appeals   the   district   court’s      order

denying    his   request     for   a    preliminary    injunction.       We     have

reviewed the record and find no reversible error.                    Accordingly,

we dismiss the appeal for the reasons stated by the district

court.      Marshall    v.    Bishop,      No.   8:12-cv-00985-RWT       (D.    Md.

May 31, 2012).     The motions for “emergency declaration for entry

of default judgment” and for leave to proceed under the Prison

Litigation Reform Act without prepayment of fees are denied.                     We

dispense    with   oral      argument      because     the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        DISMISSED




                                          2